DETAILED ACTION	
Case Status
This office action is in response to remarks and amendments of 20 November 2020. Claims 1-3 and 5-24 have been examined and are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 11-13, 15, and 17-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wadhwa et al., Pub. No.: US 20190280854 A1, hereinafter Wadhwa.

	As per claim 1, Wadhwa discloses A system for ledger data, comprising: 
	a block repository, wherein the block repository stores (paragraphs 15, 21, 33, fig. 1 item 120);
	a metadata database, wherein the metadata database stores metadata information for the two or more blocks in the block repository (see at least paragraphs 14, 25, 50-54; fig. 4, items 460, 464); and
	a processor configured to receive a request to create a block content and to determine the block content for a block to be stored in the block repository (paragraph 21, 24, 27; fig. 4, items 460, 464) and metadata content to be stored in the metadata database associated with the block to be stored in the block repository (see at least paragraphs 14, 25, 50-54; fig. 4, items 460, 464), wherein the metadata content includes one or more flags and source information, wherein the one or more flags comprises a share flag (paragraphs 19, 34, 43, 55 disclose multiple examples of share flags; paragraphs cited above including at least 12, 14, 24, 27, 28, 53, 54 disclose multiple examples of source information), and wherein the share flag indicates whether a candidate has given permission to make the block visible in a candidate profile (paragraphs 19, 34, 43, 55). 

	As per claim 23, Wadhwa discloses A method for a ledger data system, comprising: 	
(paragraph 21, 24, 27; fig. 4, items 460, 464); and 	
	determining, using a processor, the block content for a block to be stored in a block repository (paragraphs 15, 21, 33, fig. 1 item 120) and metadata content to be stored in a metadata database associated with the block (see at least paragraphs 14, 25, 50-54; fig. 4, items 460, 464), wherein the metadata content includes one or more flags and source information (paragraphs 19, 34, 43, 55 disclose multiple examples of share flags; paragraphs cited above including at least 12, 14, 24, 27, 28, 53, 54 disclose multiple examples of source information), wherein the block repository stores verified secure ledger data in two or more blocks that are cryptographically linked, wherein the ledger data comprises candidate information (paragraphs 15, 21, 33, fig. 1 item 120), and 	
	wherein the metadata database stores metadata information for a block of the two or more blocks in the block repository (see at least paragraphs 14, 25, 50-54; fig. 4, items 460, 464), wherein the one or more flags comprises a share flag, and wherein the share flag indicates whether a candidate has given permission to make the block visible in a candidate profile (see above mapping including at least paragraphs 19, 34, 43, 55). 

	As per claim 24, it is analogous to claim 23 and is therefore likewise rejected. See Wadhwa, at least paragraphs 69-78 for the claimed computer program product and non-transitory computer readable storage medium. 

	As per claim 2, Wadhwa discloses a system as in claim 1, wherein the processor is further configured to provide a flag display indication of the one or more flags for display to the candidate (paragraphs 19, 34, 43, 55 disclose multiple examples of share flags where (candidate) users have access to controls to set sharing of data with respect to certain viewing parties; also, third party viewers are also aware that certain information is not currently being shared and can request access to it as disclosed at least in paragraphs 34 and 55) .

	As per claim 3, Wadhwa discloses A system as in claim 1, wherein the one or more flags includes a valid flag, wherein the valid flag indicates whether data stored in the block has been reported as inaccurate (paragraphs 26, 29).

	As per claim 5, Wadhwa discloses a system as in claim 1, wherein the source information comprises information on who provided a base content of the block content for the block (see at least paragraphs 13, 24, 25, 27). 

Wadhwa discloses a system as in claim 1, wherein the metadata content is provided to be displayed to a user (paragraphs 34, 50, 55).

	As per claim 11, Wadhwa discloses A system as in claim 1, wherein the metadata database includes a chain metadata   (paragraphs 19, 34, 43, 55 disclose multiple examples “chain” metadata such as role based security information, ACL’s; also, paragraph 29 discloses data cannot be erased even after being replaced with new data to stand in its place (i.e. “chain” metadata)).

	As per claim 12, Wadhwa discloses A system as in claim 11, wherein the chain metadata includes one or more of the following: a unique system ID, a chain root ID, and a forget-me flag (see rejection of claim 11, note that the immutable, unalterable blockchain records that cannot be erased correspond to one particular record or blockchain transaction (i.e. chain root ID), and that new data stands in place of old, inaccurate data (i.e. “forget-me” flag); additionally, and/or alternatively, paragraphs 19, 34, 43, 55 disclose multiple examples of “forget-me” flags such as role based security information, ACL’s). 

	As per claim 13, Wadhwa discloses a system as in claim 12, wherein the forget-me flag indicates whether a user has chosen to forget (see rejection of claim 11, note that the immutable, unalterable blockchain records that cannot be erased correspond to one particular record or blockchain transaction (i.e. a chain), and that new data stands in place of old, inaccurate data (i.e. the unalterable blockchain records are “a chain associated with the block” that are chosen to be forgotten by a user (such as a verifying university)).

	As per claim 15, Wadhwa discloses a system as in claim 1, wherein the processor is further configured to store the block content as the block in the block repository (paragraphs 15, 21, 33, fig. 1 item 120).

	As per claim 17, Wadhwa discloses a system as in claim 1, wherein the processor is further configured to read the block content from the block repository in response to a request by a requestor (see rejection of claim 1 including at least paragraphs 33, 43).

	As per claim 18, Wadhwa discloses A system as in claim 17, wherein reading the block content includes reading the metadata content associated with the block (see rejection of claim 1 including at least paragraphs 33, 43).

	As per claim 19, Wadhwa discloses A system as in claim 18, wherein (see rejection of claim 1 including at least paragraphs 33, 43, 55).

	As per claim 20, Wadhwa discloses a system as in claim 19, wherein the block content is not provided to the requestor in response to a forget-me determination that a forget-me flag is true for a block chain associated with the block (see rejection of claim 19; note that at least paragraphs 19, 34, 43, 55 disclose multiple examples of “forget-me” flags such as role based security information, ACL’s which are used to hide, or not provide content).

	As per claim 21, Wadhwa discloses a system as in claim 19, wherein the block content is not provided to the requestor in response to a not valid determination that a valid flag is not true for the block (see rejection of claim 19 including at least paragraph 29).

	As per claim 22, Wadhwa discloses a system as in claim 19, wherein the block content is not provided to the requestor in response to a not share determination that a share flag is not true for the block (see rejection of claim 19 including at least paragraphs 19, 34, 43, 55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa in view of Seger, II, Pub. No.: 20170264428, hereinafter Seger, II.

As per claim 6, Wadhwa discloses a system as in claim 5. Although Wadhwa discloses the blockchain data structure, Wadhwa does not expressly spell out the claim language of wherein the block content comprises the base content, a block ID, and a previous block ID. However, in the related field of endeavor of blockchain technology, Seger, II discloses this limitation. See Seger, II, see at least paragraphs 27, 30, 42.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Seger, II’s teaching would have allowed Wadhwa’s method to implement the well-known technique of incorporating identifying information of a previous block, in a current blocks identifying information in order to “provide the cryptographic glue of a blockchain implementation” that results in a data structure that is “extremely tamper resistant” and “enforces an arrow of time” (Seger, II, paragraphs 19, 27). 

	As per claim 8, Wadhwa discloses a system as in claim 1. Although Wadhwa discloses the blockchain data structure, Wadhwa does not expressly spell out the claim language of wherein the metadata content also includes a block reference ID. However, in the related field of endeavor of blockchain technology, Seger, II discloses this limitation. See Seger, II, see at least paragraphs 27, 30, 42.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Seger, II’s teaching would have allowed Wadhwa’s method to implement the well-known technique of incorporating identifying information of a previous block, in a current blocks identifying information in order to “provide the cryptographic glue of a blockchain implementation” that results in a data structure that is “extremely tamper resistant” and “enforces an arrow of time” (Seger, II, paragraphs 19, 27). 

	As per claim 9, Wadhwa as modified discloses a system as in claim 8, wherein the block reference ID comprises a hash (Seger, II, see at least paragraphs 27, 30, 42 and see rationale to combine as provided in the rejection of claim 8). 

	As per claim 16, Wadhwa discloses a system as in claim 15. Although Wadhwa discloses the blockchain data structure, Wadhwa does not expressly spell out the claim language of, wherein the block is stored linked to a previous block using a previous block ID. However, in the related field of endeavor of blockchain technology, Seger, II discloses this limitation. See Seger, II, see at least paragraphs 27, 30, 42.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Seger, II’s teaching would have allowed Wadhwa’s method to implement the well-known technique of incorporating identifying information of a previous block, in a current blocks identifying information in order to “provide the cryptographic glue of a blockchain Seger, II, paragraphs 19, 27). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa in view of Liu et al., Patent No.: US 7809882 B1, hereinafter Liu.

	As per claim 10, Wadhwa discloses a system as in claim 1. Although Wadhwa discloses the blockchain data structure, Wadhwa does not expressly spell out the claim language of wherein the metadata content also includes a timestamp. However, in the related field of endeavor of blockchain technology, Liu discloses this limitation. See Liu, col.6, lines 20-25. 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Liu’s teaching would have allowed Wadhwa’s method to implement the well-known technique of incorporating timestamp information in metadata. This would allow for storing the time information at which the data was created by a user which is required by blockchain ledger in order to create its temporal chain based data structure. Furthermore, note that Liu discloses storing data and metadata separately in fig. 3, cache database 12. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa in view of Work et al., Pub. No.: US 20060042483 A1, hereinafter Work.

As per claim 14, Wadhwa discloses a system as in claim 1. Wadhwa does not explicitly disclose, however Work, in the related field of endeavor of storing and sharing data regarding a user’s skills, discloses wherein the metadata database includes a confidence metadata, wherein the confidence metadata is calculated based at least in part on a source for the block content stored in the block (Work, paragraphs 11, 198-206).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Work’s teaching would have allowed Wadhwa’s method to report the confidence (e.g. “high”) for resume content based on employer, educational and professional institutions/organizations (i.e. calculated based on a source for block content). This would “provide the appropriate level of confidence and validity” of a user (Work, paragraph 11) and would allow for “evaluating the reputation” of the user (Work, abstract).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Wadhwa and Work references have been added to address claim amendments. 


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
Tummuru et al.
DECENTRALIZED CREDENTIALS VERIFICATION NETWORK
20180082256; see 8, 41, 49
 
Woodward
METHODS AND SYSTEMS FOR PROVIDING INFORMATION CONTENT TO USERS
20130224718; see paragraphs 131-132

Grech et al.
Blockchain in Education

NPL; see sections 6 and 7.1.1

Durant et al.
Digital Diploma debuts at MIT
NPL

Partz
Russia: Financial University to Store Diplomas via Blockchain
NPL



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SYED H HASAN/Primary Examiner, Art Unit 2154